Citation Nr: 1027646	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral refractive 
error, claimed as a left corneal scar with degeneration and 
visual loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to January 
2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Salt Lake 
City, Utah, Regional Office of the Department of Veterans Affairs 
(VA) which, inter alia, denied the Veteran's claim of entitlement 
to service connection for a bilateral refractive error, claimed 
as a left corneal scar with degeneration and visual loss.  In 
April 2008, the Veteran's claims file was transferred to the 
Milwaukee, Wisconsin, VA Regional Office (RO), which is now the 
agency of original jurisdiction in the present claim.


FINDINGS OF FACT

A chronic bilateral eye disability did not have its onset during 
active duty.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral refractive error is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2009).

2.  A chronic bilateral eye disability was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  38 C.F.R. § 3.159(b)(1) 
(2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA received an affirmation that was signed 
and dated in August 2007 from the Veteran, in which he 
acknowledged receipt of notice of the Veterans Claims Assistance 
of Act of 2000 (VCAA), which included notice of the VCAA's 
applicability to his service connection claim, what evidence was 
needed to substantiate his claim, and VA's duty to assist him in 
the evidentiary development of his claim, as well as the Dingess 
elements of VCAA notice.  In view of this signed acknowledgement, 
which was received by VA prior to the February 2008 rating 
decision on appeal, the Board concludes that the Veteran has been 
provided with VCAA notification that fully complies with the 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify 
and that there is no error in the timing of notice.

With respect to VA's duty to assist, the VA obtained all medical 
records relevant to the Veteran's claim.  The Veteran's service 
treatment records are in the claims file.  Furthermore, the 
Veteran was afforded a VA examination with respect to his eye 
disability claim in September 2007.  The eye examination was 
performed by a competent examiner who provided a diagnosis and 
medical nexus opinion predicated upon a thorough review of the 
Veteran's pertinent clinical history.  Accordingly, the Board 
finds that September 2007 eye examination was adequate and may be 
considered in deciding the claim.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007). 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (noting that the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(indicating that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to service connection for a bilateral refractive 
error, claimed as a left corneal scar with degeneration and 
visual loss.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  The current medical evidence shows that the Veteran's 
ophthalmological diagnosis is low bilateral refractive error, 
which is not a condition for which service connection may be 
granted on a presumptive basis.  38 C.F.R. § 3.303(c) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The Veteran's service treatment records show that on enlistment 
examination in December 2002, his eyes were clinically normal.  
His visual acuity tested as normal, with 20/20 vision, 
bilaterally, on testing of distant and near vision.  On the 
accompanying medical history questionnaire, he denied having any 
eye problems or loss of vision in either eye.

During service, the Veteran was treated in August 2005 for left 
eye pain after being accidentally struck in this eye by a piece 
of cardboard.  Examination revealed a healing corneal abrasion of 
his left eye, which was treated with eyeflush, medicated 
eyedrops, and antibacterial ointment.   Treatment notes indicate 
that by September 2005, his corneal abrasion had resolved.

Approximately two years later, in July 2007, the Veteran was 
treated for complaints of left eye pain without history of recent 
trauma.  His distant visual acuity was 20/20 in the right eye and 
20/25 in the left, with near-vision tested as 20/15, bilaterally.  
Examination revealed a normal right eye and a very shallow linear 
corneal abrasion in the left eye that was not infected.  The left 
eye diagnosis was attributed to the prior history of a corneal 
abrasion injury.  The Veteran was prescribed medication for his 
complaints.  An August 2007 treatment report lists "corneal 
degeneration, recurrent erosion" and "astigmatism - regular" 
as his medical problems, but an examination of his eyes revealed 
normal physical findings.   

While still in active service, the Veteran preemptively filed a 
claim for service connection for a bilateral eye disability (to 
include a bilateral refractive error, claimed as a left corneal 
scar with degeneration and visual loss) in August 2007.  Pursuant 
to his claim for VA compensation, he was provided with a VA 
medical examination in September 2007.  The examiner who 
conducted this evaluation noted in his examination report that 
the Veteran had a prior history of treatment during active duty 
for what was characterized as a left corneal abrasion, recurrent 
corneal erosion, and refractive error in his service treatment 
records.  At the examination, the Veteran did not complain of any 
ocular pain or uncorrected visual complaints.  Optometric testing 
revealed uncorrected distance vision of 20/20 in his right eye 
and 20/25 in his left eye, and uncorrected near vision of 20/20, 
bilaterally.  No diplopia was noted and his eyes displayed normal 
ocular alignment.  Physical examination of the Veteran's eyes 
revealed normal findings throughout, with normal intraocular 
pressures and normal physical structures, including the sclera, 
cornea, pupils, lenses, optic nerves, retinal vasculature, and 
maculae.  The diagnosis was low bilateral refractive error.  In 
the examiner's commentary, he stated that at the time of the 
examination, the Veteran did not have a scar on his left cornea 
and did not have signs of corneal erosion.

On separation examination in November 2007, the Veteran reported 
a history of eye trouble, which he described as "recurring eye 
problems, left eye will rip occasionally."  However, clinical 
examination shows normal findings on inspection of his eyes, with 
normal 20/20 near and distant vision, bilaterally.  He was 
honorably discharged from active duty in January 2008.  

The applicable regulations and caselaw state that a refractive 
error of the eyes, such as the low bilateral refractive error 
detected on examination in September 2007, is not a disability 
for VA compensation purposes.  Refractory errors of the eye 
include such eye disorders as myopia, presbyopia and astigmatism.  
Therefore, to the extent that the Veteran is also attempting to 
obtain VA compensation for the regular astigmatism noted in 
service, such a condition cannot be service-connected, absent 
evidence of aggravation by superimposed disease or injury.  In 
the present case, no such aggravation is clinically demonstrated.  
The medical evidence does not indicate that the left corneal 
abrasion injury resulted in the astigmatism noted in service or 
the current refractive error.  38 C.F.R. §§ 3.303(c), 4.9 (2009); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. 
App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).

The September 2007 VA examination and the November 2007 service 
separation examination, which were conducted over two years 
following the Veteran's August 2005 corneal abrasion injury, 
revealed normal ocular findings, bilaterally, and no current eye 
problems apart from the aforementioned refractive error.  This 
finding demonstrates that the Veteran's in-service corneal 
abrasion injury did not result in a chronic left eye disability, 
much less a bilateral eye disability.  Thus, in the absence of a 
clinical diagnosis of an ocular condition that is recognized by 
the regulations as a disability for VA compensation purposes, the 
Board finds that service connection is not warranted for a left 
corneal scar with degeneration and visual loss.

As a layperson, the Veteran is not competent to give a medical 
opinion that his left eye injury in service is the cause of his 
current refractive error.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
However, the Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).

The Veteran is competent to report that he experiences impaired 
vision and left eye pain since August 2005 but, as a layperson 
that has had no formal medical training, he is not competent to 
provide a medical opinion regarding the etiology of these 
subjective symptoms.  Thus, to the extent that the Veteran 
presents a lay assertion that his current blurred vision and 
subjective account of left eye pain is related to the August 2005 
corneal abrasion, his assertion is not competent medical evidence 
sufficient to establish a nexus.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

While the Veteran has reported having continuity of eye symptoms 
since the August 2005 corneal abrasion injury, this historical 
account is contradicted by the contemporaneous record, which does 
not show a current chronic disability affecting either eye, and 
the September 2007 VA examination report, in which he was noted 
to have no complaints of eye pain or uncorrected visual 
complaints.  Because the Veteran's assertions are contradicted by 
the clinical evidence, the Board finds their credibility to be 
lacking and thus his statements in this regard are of limited 
probative value.  The objective medical evidence is deemed by the 
Board to be more probative than the Veteran's statements made in 
conjunction with his claim for VA compensation.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran has only a bilateral refractive error of his eyes, which 
is not a disability for VA compensation purposes, and no other 
clinically diagnosed ocular disability.  As the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a bilateral refractive error, claimed as a left 
corneal scar with degeneration and visual loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral refractive error, claimed as a 
left corneal scar with degeneration and visual loss, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


